F|LED

IN THE UNITED STATES DISTRICT CoURT CHARLOTTE' NC

FOR THE WESTERN DISTRICT OF NORTH CAROLINA FEB 1 1 2019
CHARLOTTE DIVISION
us olSTRloT coURT
CRIMINAL NO.: 3:180r178-MOC WESTERN DlsTRlcT oF NC
UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(¢)(2)
QUINCY LAMONTE LOVE )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §
924(d)(l) and/or 28 U.S.C. § 2461(0), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

0 One Glock, model 42, .380 caliber pistol, serial number AAWM208 and
ammunition seized during the investigation; and

0 One Desert Eagle, .45 caliber pistol, serial number 34306522 and ammunition

 

 

 

 

 

seized during the investigation

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. lf and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the Validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

6. As to any specific assets, following the Court’S disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2), and the United

States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. § 924(d)(l) and/or 28
U.S.C. § 246l(c). The Defendant hereby Waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. lf the
Defendant has previously Submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they, in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

C}/%\,¢;,@ "~//Z"&

ERIK LINDAHL QUINCY LAMONTE LOVE
Assistant United States Attorney Defenda\nt
/` /

 

    
 
 

 

 

LAMB BROWN, Jr.
ttorney for Defendant

Signed this the [: l day of February, 2019.

 

 

